Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
After final amendment to claims is acknowledged.
Claim rejections under 35 U.S.C. in the Office action of 08/09/2021 are withdrawn.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Method for manufacturing sealing device, and sealing device as claimed in independent claims 1 and 2 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
	US 2007-0052180 (Watanabe et al.) discloses a sealing device as claimed with 
a liquid-side rigid ring (11, 111), an elastic ring (13, 14, 12), a reinforcement ring (3) which contacts the elastic ring (12), and an atmosphere-side rigid ring (metal ring 21) having a corner portion contacting the reinforcement ring.
But US 2007-0052180 is silent about the corner portion has an inclined surface that extends radially outward toward the reinforcement ring, the inclined surface of the corner portion of the reinforcement ring has a maximum diameter that is smaller than an outer diameter of the reinforcement ring that contacts the atmosphere-side rigid ring. 

 
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance US 2008-0309016 substantially discloses the claimed sealing device as claimed with a liquid-side rigid ring (11, 112), an elastic ring (13, 14, 12), a reinforcement ring (3) which contacts the elastic ring (12), and an atmosphere-side rigid ring (metal ring 21) having a corner portion contacting the reinforcement ring. But US 2008-0309016 is silent about the corner portion has an inclined surface that extends radially outward toward the reinforcement ring, the inclined surface of the corner portion of the reinforcement ring has a maximum diameter that is smaller than an outer diameter of the reinforcement ring that contacts the atmosphere-side rigid ring. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675